DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               JOHN PITCHER and REID MOORE, JR.,
                          Appellants,

                                      v.

 DAVID J. ZAPPITELL, ZAPPITELL & KAPRAL, P.A., and ZAPPITELL
                       LAW FIRM, P.L.,
                          Appellees.

                              No. 4D17-3202

                              [May 17, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Meenu Sasser, Judge; L.T. Case No. 50-2012-CA-007747-
XXXX-MB.

   Reid Moore, Jr., Palm Beach, for appellants.

  Kerri C. Smith of the Law Office of Kerri C. Smith, P.A., Boca Raton;
and David J. Zappitell of the Zappitell Law Firm, P.L., Delray Beach, for
appellees.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KUNTZ, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.